Citation Nr: 0124330	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  98-19 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right thigh and knee, with injury 
to Muscle Group XIV, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound of the right leg, with injury to Muscle Group 
XII, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and P.H.


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from April 1942 to April 1946.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Detroit, Michigan.

The Board notes that any pertinent evidence submitted by a 
veteran or representative which is accepted by the Board must 
be referred to the RO for review and preparation of a 
supplemental statement of the case, unless this procedural 
right is waived by the appellant.  38 C.F.R. § 20.1304(c) 
(2000).

Since the RO most recently issued a supplemental statement of 
the case, additional evidence has been received without a 
waiver of the veteran's right to initial RO consideration of 
that evidence in connection with his appeal.  The additional 
evidence includes a statement from the veteran in which he 
reiterates arguments previously made, in sum, that the 
residuals of his right leg, thigh and knee injuries have 
worsened in severity warranting assignment of evaluations in 
excess of 10 percent.  Also, the veteran sent in copies of 
his service records and past reports of VA examination and 
consultation.  Such evidence and arguments were previously 
considered by the RO in connection with his claims.  Further 
received were medical records speaking to the presence and 
degree of peripheral vascular disease.  The veteran is not 
service-connected for peripheral vascular disease; thus, 
records relating to the evaluation and treatment of such are 
not pertinent to the issues on appeal.  Finally, further 
received are VA outpatient records dated up until June 2001.  
The RO has considered records of VA treatment only up until 
February 2001.  However, a review of the medical entries not 
previously considered reflects evaluation of cardiac 
problems, peripheral vascular disease, and wrist problems.  
Such records are not pertinent to the issues currently on 
appeal.  

For the above reasons the Board concludes there is no 
additional pertinent evidence not previously considered by 
the RO so as to require remand for issuance of a supplemental 
statement of the case by the RO.  


FINDINGS OF FACT

1.  Residuals of a shell fragment wound of the right thigh 
and knee are currently manifested by no more than moderate 
disability of Muscle Group XIV.

2.  Residuals of a gunshot wound of the right leg are 
currently manifested by no more than moderate disability of 
Muscle Group XII.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound of the right thigh 
and knee, with injury to Muscle Group XIV, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.73, Diagnostic 
Code 5314 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a gunshot wound of the right leg, with 
injury to Muscle Group XII, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.73, Diagnostic Code 5312 
(2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  Since the RO's most recent consideration of 
the veteran's claims, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issues on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to higher 
evaluations for his service-connected disabilities of the 
right lower extremity.  Also, the RO has informed the veteran 
by its letters, the statement of the case, and supplemental 
statements of the case, of the evidence needed to 
substantiate his claims.  The veteran has submitted evidence 
and argument, to include hearing testimony, in support of his 
claims.  The RO has obtained pertinent evidence on the 
veteran's behalf and has provided the veteran with 
appropriate VA examinations.  The veteran has not identified 
and the Board is not aware of any additional evidence or 
information which should be obtained to substantiate the 
veteran's claims.  In fact, in connection with his recent 
submission of duplicate records and additional VA outpatient 
entries, the veteran specifically noted he had no additional 
medical information pertinent to his claims.  

In sum, the facts relevant to these claims have been properly 
developed and there is no further action which should be 
undertaken to comply with the provisions of the VCAA.  
Therefore, the Board will not be prejudiced as a result of 
the Board deciding these claims without first affording the 
RO an opportunity to consider the claims in light of the 
regulations implementing the VCAA.

Factual Background

Service medical records reflect that the veteran was wounded 
in action on June 17,1944.  He sustained a gunshot wound at 
the lateral aspect of the right leg, approximately 7 inches 
above the ankle.  The bullet reportedly went through the leg.  
He also sustained a through and through wound, probably from 
a shell fragment, at the lateral aspect of the right thigh, 
approximately 2 inches above the knee.  There was no 
fracture.  The wounds were cleaned and dressed.  On July 19, 
1944, the wounds were noted to be well healed and the 
physical examination was negative except for scars.  The 
veteran was returned to duty on that date.  

By rating decision of May 1946, service connection was 
granted for a perforating wound of the right leg with 
moderate injury to Muscle Group XII, and for a perforating 
wound of the right thigh with moderate injury to Muscle Group 
XIV.  Each disability was assigned a 10 percent evaluation.  
The 10 percent evaluations remained in effect when the 
veteran filed his current claims for increased evaluations.

At the time of VA examination in 1948, the veteran complained 
of pain.  Examination revealed a four-inch, superficial, 
nontender scar over the medial aspect of the right knee, with 
a full range of motion and without atrophy; and two small 
scars on the distal third of the right leg, stated to be 
superficial and nontender.  The diagnoses were a scar due to 
a gunshot wound of the right knee, mildly symptomatic and 
with a retained foreign body of the thigh, and a nondisabling 
scar on the right leg.  

In March 1992, in connection with an earlier claim for 
increased evaluations, the veteran indicated that he was 
having difficulty walking and standing on his leg.  The 
report of a VA examination completed in April 1992 includes 
note of the veteran's complaints of leg cramping when 
walking.  Examination revealed peripheral arterial vascular 
disease and scars on the right leg.  There was no evidence of 
limited right knee motion, atrophy, crepitation, effusion, 
inflammation patellar instability or tenderness.  X-rays 
showed no right knee arthritis and no retained foreign body 
in the right leg.

VA outpatient records dated from November 1989 to May 1992 
show treatment and evaluation of the veteran for physical 
problems to include arterial/peripheral vascular disease to 
which complaints of leg cramping were attributed.

In response to his current claim for increased evaluations, 
the veteran was afforded a VA examination in April 1997.  The 
examiner noted a well-healed scar on the medial aspect of the 
right knee and a "very faint" appearing scar just above the 
right ankle.  Examination was significant for the absence of 
pedal and tibial pulses.  The veteran demonstrated no right 
knee tenderness, effusion, heat or redness and there was no 
evidence of instability or motion limitation of the right 
knee.  X-ray was also negative.  X-ray of the right ankle 
revealed an osseous density stated to possibly represent an 
old injury.  The impressions were severe peripheral 
arteriosclerosis and minimal residual scarring from gunshot 
wounds.

At a hearing before a hearing officer at the RO in August 
1998, the veteran provided testimony relevant to his lower 
extremity cramping.  At a videoconference hearing before the 
undersigned in September 1999, the veteran gave testimony 
relevant to his leg cramping, especially in the right leg, 
and its possible relationship to his service-connected injury 
residuals.

In February 2000, the Board remanded the case for further VA 
examination of the veteran's right lower extremity.  
Examination was conducted in May 2000.  The examiner noted 
the veteran's complaints of right heel pain and right leg 
cramps, as well as a history of arterial problems.  The 
veteran evidenced a normal gait, without evidence of pain at 
the time of examination.  The skin of his right thigh was 
healthy and there were no marks of shrapnel injuries or any 
other scars.  There was no tenderness or atrophy and active 
contraction of the quad muscle was good.  Examination of the 
right knee revealed no effusion or swelling.  The scar was 
well-healed, without adhesions or tenderness.  There were no 
marks of wound on the right leg and no tenderness.  There was 
no atrophy.  The veteran manifested right hip motion as 
follows:  flexion to 90 degrees, extension to five degrees; 
abduction to 40 degrees; adduction to 20 degrees; internal 
rotation to 25 degrees; and external rotation to 45 degrees.  
The examiner noted mild right knee crepitation without 
weakness or pain on movement.  The veteran had motion from 
zero to 130 degrees.  The examiner also noted no marks of 
injuries at the right ankle.  The veteran had ankle extension 
to 15 degrees, plantar flexion to 45 degrees, inversion to 10 
degrees and eversion to five degrees.  There was no evidence 
of weakness or pain.  The examiner concluded that there was 
no history of flare-up of any of the conditions and no 
evidence of pain, fatigue, weakness or lack of endurance.  X-
rays of the right knee, ankle and hip were stated to be 
normal, without evidence of a retained foreign particle.  

The May 2000 examiner concluded that the only residual was a 
surgical scar on the right knee and that the veteran was 
suffering from peripheral vascular disease in both lower 
limbs giving rise to his complaints of muscle cramps and 
limitation in walking, and that such was not related to his 
service-connected disabilities.

The claims file also contains extensive VA outpatient records 
which primarily relate to treatment for multiple non-service 
connected disabilities.  There is one note that an X-ray 
taken in August 2000 showed a bone fragment on the right 
ankle suggestive of an old ununited chip fracture and a 
calcaneal spur.  Also, an outpatient record dated in December 
2000 reflects treatment for a painful heel spur of the right 
foot, as well as bilateral equinus deformity and pes planus 
bilaterally.  

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  

The rating criteria for muscle group injuries were changed, 
effective July 3, 1997, after the veteran initiated his 
claims for increased evaluations.  See 38 C.F.R. §§ 4.55-4.73 
Diagnostic Codes 5301-5329; 38 C.F.R. §§ 4.47-4.54, 4.72 were 
removed and reserved).  The defined purpose of these changes 
was to incorporate updates in medical terminology, advances 
in medical science, and to clarify ambiguous criteria.  The 
comments also clarify that these were not intended as 
substantive changes.  See 62 Fed. Reg. No. 106, 30235-30237.  
The Board must, however, consider both versions of the 
regulations.  Fischer v. West, 11 Vet. App. 121 (1998).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Muscle Group XII consists of the anterior muscles of the leg, 
specifically including the tibialis anterior; long extensors 
of the toes; and peroneus tertius, the functions of which 
include dorsiflexion, extension of the toes and arch 
stabilization.  The regulatory amendments included revision 
to 38 C.F.R. § 4.73, Diagnostic Code 5312, at issue in this 
appeal.  Such revisions are limited to the removal of 
"flexor digitorum longus," and the addition of "extensor 
digitorum longus" and "extensor hallucis longus."  Muscle 
Group XII affects dorsiflexion, extension of the toes and 
stabilization of the arch.  Diagnostic Code 5312 provides 
that disability of Muscle Group XII warrants a 10 percent 
evaluation if it is moderate, a 20 percent evaluation if it 
is moderately severe or a 30 percent evaluation if it is 
severe.

The amended regulation includes no substantive change to 
Diagnostic Code 5314, which provides that disability of 
Muscle Group XIV, the anterior thigh group, warrants a 10 
percent evaluation if it is moderate, a 20 percent evaluation 
if it is moderately severe or a 30 percent evaluation if it 
is severe.  

The provisions of 38 C.F.R. § 4.56, prior to the July 1997 
revisions were as follows:

(a) Slight (insignificant) disability of 
muscles.

Type of injury. Simple wound of muscle 
without debridement, infection or effects 
of laceration.  History and complaint.  
Service department record of wound of 
slight severity or relatively brief 
treatment and return to duty.  Healing 
with good functional results.  No 
consistent complaint of cardinal symptoms 
of muscle injury or painful residuals.

Objective findings.  Minimum scar; 
slight, if any, evidence of fascial 
defect or of atrophy or of impaired 
tonus.  No significant impairment of 
function and no retained metallic 
fragments.

(b) Moderate disability of muscles.

Type of injury.  Through and through or 
deep penetrating wounds of relatively 
short track by single bullet or small 
shell or shrapnel fragment are to be 
considered as of at least moderate 
degree.  Absence of explosive effect of 
high velocity missile and of residuals of 
debridement or of prolonged infection.

History and complaint.  Service 
department record or other sufficient 
evidence of hospitalization in service 
for treatment of wound.  Record in the 
file of consistent complaint on record 
from first examination forward, of one or 
more of the cardinal symptoms of muscle 
wounds particularly fatigue and fatigue-
pain after moderate use, affecting the 
particular functions controlled by 
injured muscles.

Objective findings.  Entrance and (if 
present) exit scars linear or relatively 
small and so situated as to indicate 
relatively short track of missile through 
muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or 
impairment of muscle tonus, and of 
definite weakness or fatigue in 
comparative tests.  (In such tests the 
rule that with strong efforts, 
antagonistic muscles relax is to be 
applied to insure validity of tests.)

(c) Moderately severe disability of 
muscles.

Type of injury.  Through and through or 
deep penetrating wound by high velocity 
missile of small size or large missile of 
low velocity, with debridement or with 
prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.

History and complaint.  Service 
department record or other sufficient 
evidence showing hospitalization for a 
prolonged period in service for treatment 
of wound of severe grade.  Record in the 
file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of 
unemployability because of inability to 
keep up with work requirements is to be 
considered, if present.

Objective findings.  Entrance and (if 
present) exit scars relatively large and 
so situated as to indicate track of 
missile through important muscle groups.  
Indications on palpation of moderate loss 
of deep fascia, or moderate loss of 
muscle substance or moderate loss of 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.

(d) Severe disability of muscles.

Type of injury.  Through and through or 
deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or explosive 
effect of high velocity missile, or 
shattering bone fracture with extensive 
debridement or prolonged infection and 
sloughing of soft parts, intermuscular 
binding and cicatrization.

History and complaint.  As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.

Objective findings.  Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to 
muscle groups in track of missile.  X-ray 
may show minute multiple scattered 
foreign bodies indicating spread of 
intermuscular trauma and explosive effect 
of missile.  Palpation shows moderate or 
extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles 
in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of 
strength or endurance compared with the 
sound side or of coordinated movements 
show positive evidence of severe 
impairment of function.  In electrical 
tests, reaction of degeneration is not 
present but a diminished excitability to 
faradic current compared with the sound 
side may be present.  Visible or measured 
atrophy may or may not be present.  
Adaptive contraction of opposing group of 
muscles, if present, indicates severity.  
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone without true skin covering, in 
an area where bone is normally protected 
by muscle, indicates the severe type.  
Atrophy of muscle groups not included in 
the track of the missile, particularly of 
the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of 
an entire muscle following simple 
piercing by a projectile (progressive 
sclerosing myositis), may be included in 
the severe group if there is sufficient 
evidence of severe disability.

38 C.F.R. § 4.56 (1997).

The rating of muscle injuries were also governed by the 
principles set forth at 38 C.F.R. § 4.72 which provided in 
pertinent part:

In rating disability from injuries of the 
musculoskeletal system, attention is to 
be given first to the deeper structures 
injured, bones, joints, and nerves.  
A compound comminuted fracture, for 
example, with muscle damage from the 
missile, establishes severe muscle 
injury, and there may be additional 
disability from malunion of bone, 
ankylosis, etc.  The location of foreign 
bodies may establish the extent of 
penetration and consequent damage.  It 
may not be too readily assumed that only 
one muscle, or group of muscles is 
damaged.  A through and through injury, 
with muscle damage, is always at least a 
moderate injury, for each group of 
muscles damaged.  This section is to be 
taken as establishing entitlement to 
rating of severe grade when there is 
history of compound comminuted fracture 
and definite muscle or tendon damage from 
the missile.  (emphasis added)

38 C.F.R. § 4.72 (1997).

The provisions of 38 C.F.R. § 4.55 govern the combination of 
ratings of muscle injuries in the same anatomical segment, or 
of muscle injuries affecting the movements of a single joint, 
either alone or in combination or limitation of the arc of 
motion, and were as follows:

(a) Muscle injuries in the same 
anatomical region, i.e., (1) shoulder 
girdle and arm, (2) forearm and hand, (3) 
pelvic girdle and thigh, (4) leg and 
foot, will not be combined, but instead, 
the rating for the major group will be 
elevated from moderate to moderately 
severe, or from moderately severe to 
severe, according to the severity of the 
aggregate impairment of function of the 
extremity.  (b) Two or more severe muscle 
injuries affecting the motion 
(particularly strength of motion) about a 
single joint may be combined but not in 
combination receive more than the rating 
for ankylosis of that joint at an 
"intermediate" angle, . . . . "(g) Muscle 
injury ratings will not be combined with 
peripheral nerve paralysis ratings for 
the same part, unless affecting entirely 
different functions." 38 C.F.R. § 4.55 
(g).(emphasis added)

38 C.F.R. § 4.55 (1997).

The provisions of 38 C.F.R. § 4.72 were deleted in the July 
1997, revisions.

As revised, 38 C.F.R. § 4.56 now provides as follows:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal; 

(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged; 

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement; 

(d) Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows: 

(1) Slight disability of muscles.  (i) 
Type of injury.  Simple wound of muscle 
without debridement or infection.  (ii) 
History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  
Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  

(2) Moderate disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of  muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

(3) Moderately severe disability of 
muscles.  (i) Type of injury.  Through 
and through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  
(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars  indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4) Severe disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for Treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars  indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests. (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

38 C.F.R. § 4.56, as amended at 62 Fed. Reg. 30235 (June 3, 
1997).  

In pertinent part, 38 C.F.R. § 4.55, as amended at 62 Fed. 
Reg. 30235 (June 3, 1997), is as follows:

(a) A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.

(b) For rating purposes, the skeletal 
muscles of the body are divided into 23 
muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and 
arm (diagnostic codes 5301 through 5306); 
3 muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309); 3 
muscle groups for the foot and leg 
(diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and 
thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 
5323).

(c) There will be no rating assigned for 
muscle groups which act upon an ankylosed 
joint, with the following exceptions: 
    (1) In the case of an ankylosed knee, 
if muscle group XIII is disabled, it will 
be rated, but at the next lower level 
than that which would otherwise be 
assigned.
    (2) In the case of an ankylosed 
shoulder, if muscle groups I and II are 
severely disabled, the evaluation of the 
shoulder joint under diagnostic code 5200 
will be elevated to the level for 
unfavorable ankylosis, if not already 
assigned, but the muscle groups 
themselves will not be rated.

(d) The combined evaluation of muscle 
groups acting upon a single unankylosed 
joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, 
except in the case of muscle groups I and 
II acting upon the shoulder.

(e) For compensable muscle group injuries 
which are in the same anatomical region 
but do not act on the same joint, the 
evaluation for the most severely injured 
muscle group will be increased by one 
level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in 
different anatomical regions which do not 
act upon ankylosed joints, each muscle 
group injury shall be separately rated 
and the ratings combined under the 
provisions of 38 C.F.R. § 4.25.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2000).  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 (2000) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  

It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  38 C.F.R. 
§ 4.59.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board begins by noting that service medical records 
indicate that both wounds were through and through but 
service medical records do not document fracture, loss of 
fascia, prolonged treatment, continued complaints of cardinal 
symptoms of muscle impairment or significant impairment of 
function.  Rather, service medical records show that the 
wounds were cleaned and dressed, and that approximately one 
month after their incurrence the wounds had healed and the 
veteran was fit for duty.  

Consistent with the in-service records is the 1948 VA 
examination report, which notes asymptomatic scarring without 
muscle or nerve impairment or any resulting impairment of 
ambulation, motion, etc.  The examiner summarized that the 
veteran manifested only mild residuals from the injuries.  

Thus, a historical review of the record reveals no more than 
moderate disability of the involved muscles and no other 
disabling residuals of the combat wounds.  

Moreover, the current medical evidence fails to note any 
weakness, loss of fascia or other indications of muscle 
impairment due to the in-service injuries.  In fact the 
current medical evidence shows only asymptomatic scarring 
with no bone or nerve involvement and no significant 
functional impairment due to the service-connected 
disabilities.  Although the veteran does have significant 
functional impairment of the right lower extremity, the 
medical evidence indicates that this is due to peripheral 
arterial disease for which service connection has been 
denied.

In sum, the preponderance of the evidence establishes that 
each disability is manifested by no more than moderate 
impairment of the involved muscle group.  Therefore, an 
evaluation in excess of 10 percent is not warranted for 
either disability.

ORDER

An increased rating for residuals of a shell fragment wound 
of the right thigh and knee, with injury to Muscle Group XIV, 
is denied.

An increased rating for residuals of a gunshot wound of the 
right leg, with injury to Muscle Group XII, is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

